Citation Nr: 1540851	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  06-34 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating greater than 30 percent for cervical disc disease, status post discectomy with C6-7 fusion.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from February 1961 to July 1964.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC), which implemented the Board's December 2009 decision that granted service connection for cervical disc disease, and assigned an initial rating of 20 percent effective January 19, 2005.  This decision had come to the Board on appeal from an April 2005 rating decision by the VA Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania, which has original jurisdiction over the Veteran's claims for service-connected compensation.  

In May 2012, the Board noted that the Veteran had submitted a timely notice of disagreement as to the initial rating for cervical disc disease, and remanded that issue for a Statement of the Case (SOC). A SOC was provided for this issue in February 2013, and the Veteran subsequently filed a timely substantive appeal. 

In an October 2013 rating decision, the agency of original jurisdiction (AOJ) awarded an initial rating of 30 percent for cervical disc disease, effective January 19, 2005, or the entire appeal period.  Meanwhile, in June 2013 and August 2013, the AOJ also granted separate ratings for associated neurological abnormalities in the upper and lower extremities, as well as other disabilities as secondary to the cervical spine disability.  Although the Veteran did not appeal from the ratings assigned for the associated neurological disabilities, they will be addressed herein as required under the General Rating Formula for Diseases and Injuries of the Spine.  

In June 2013, the AOJ also granted an effective date of January 19, 2005, for the award of a total disability rating based on individual unemployability (TDIU).  The Veteran has also been awarded special monthly compensation (SMC) based on statutory housebound criteria, under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) due to having one 100 percent rating and separate disability or disabilities rated as 60 percent or more disabling for multiple periods on appeal.  See rating code sheet.

During the appeal of the initial denial of service connection for cervical disc disease, the Veteran testified at a formal RO hearing in January 2009, as well as at a Board hearing at the RO in August 2009.  Transcripts of those hearings are of record.  The Veteran did not request a hearing for the subsequently perfected issue of entitlement to a higher initial disability rating for the cervical spine disability.

In his April 2013 substantive appeal (VA Form 9), the Veteran raised the issue of service connection for sleep apnea as secondary to his cervical spine disability.  This issue has not yet been adjudicated by the AOJ; therefore, it is not under the Board's jurisdiction and is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

The Veteran's cervical spine disability has manifested by limitation of motion without unfavorable ankylosis of the entire cervical spine, or favorable or unfavorable ankylosis of the entire thoracolumbar spine; and separate ratings have been assigned for neurological impairment to combine for more than 60 percent.


CONCLUSION OF LAW

The criteria for an initial rating greater than 30 percent for cervical disc disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code 5243-5241 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was provided full notice of how to substantiate his service connection claim for cervical disc disease prior to initial rating decision in this regard.  His appeal from the initial rating is a downstream element, for which no further notice is required.  Moreover, the Veteran had indicated actual knowledge of the requirements, submitting evidence of his symptoms and referencing applicable statutes and regulations.  See, e.g., April 2013 statement with appeal.

The AOJ requested and obtained copies of identified records pertinent to the appeal.  The May 2012 remand directed that the AOJ provide a SOC for this issue, which was accomplished.  The AOJ also provided VA examinations to determine the nature and severity of the Veteran's cervical disc disease, including any associated neurological abnormalities or other disabilities, most recently in September 2013.  

Although the Veteran argued in April 2013 that a prior examiner did not adequately review the evidence, there is no argument or indication that the most recent examination is inadequate, or that available medical evidence does not adequately reflect the nature and severity of the Veteran's disability.  The Veteran's statements have been considered in this regard, and he also indicated in April 2013 that the Board's summary of his symptoms and evidence in the May 2012 remand was "excellent."  No further medical records, examination, or opinion are necessary for this appeal.  There is also no suggestion that the Veteran's disability has increased or worsened in severity since the last VA examination.

The prior remand directives were satisfied, and there is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology or manifestations of the conditions is not duplicative or overlapping.  38 C.F.R. § 4.14; see also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

Disabilities of the spine are generally rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  These ratings are to be assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DC 5241.  A 30 percent rating will be assigned where there is forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  Id.  For the next higher rating of 40 percent for the cervical spine, there must be unfavorable ankylosis of the entire cervical spine, or favorable ankylosis of the entire thoracolumbar spine.  There must be unfavorable ankylosis of the entire thoracolumbar spine for a rating of 100 percent.  Id.

For these purposes, fixation of a spinal segment in neutral position (zero degrees) represents favorable ankylosis.  Unfavorable ankylosis is defined as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in certain restricted movements or other symptoms which are not present herein.  See id. at Note (5).

Here, the lay and medical evidence, including the September 2013 VA examination, shows forward flexion of the cervical spine from 0 to 15 degrees, with objective evidence of pain beginning at 5 degrees.  There were no findings of ankylosis, and the Veteran retained movement of the cervical and other areas of the spine, albeit it with pain; there was no fixation or restricted movements or symptoms of the cervical spine that are not contemplated by the rating of 30 percent based on limitation of motion.  This was true even during periods of flare-ups or after repetitive use.  Therefore, a higher rating than 30 percent may not be granted.  

In his April 2013 appeal, the Veteran essentially argued that he was entitled to a rating greater than 30 percent for his cervical disc disease because he could not work as a result of this disability.  He also asserted that the prior VA examiner had not sufficiently considered all of his associated symptoms, which severely limited his daily activity and made him unemployable.  The Veteran referred to the summary of symptoms in the May 2012 Board remand, indicating it was accurate, and which discussed symptoms and disabilities other than in the cervical spine.

After the Veteran's appeal arguments were received, in a June 2013 rating decision, the AOJ awarded entitlement to a TDIU effective January 19, 2005, or the entire period on appeal.  The Board had previously awarded a TDIU for a portion of the appeal and remanded the remaining period, resulting in this award.  This rating was due to the Veteran's inability to work as a result of his cervical spine disability.

Note (1) to the General Rating Formula provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  See 38 C.F.R. § 4.71a, DC 5241.  In this regard, the AOJ awarded separate service connection for erectile dysfunction and related loss of use of a creative organ, as well as neurological abnormalities in each of the upper and lower extremities, as secondary to the cervical spine, in rating decisions in 2012 and 2013.    

In August 2012, the AOJ granted service connection for erectile dysfunction with a noncompensable rating.  The AOJ reasoned that there was no deformity with loss of erectile power, as required for a compensable rating of 20 percent.  See 38 C.F.R. § 4.115b, DC 7522.  The AOJ did, however, award special monthly compensation under 38 C.F.R. § 3.350(a) based on loss of use of a creative organ, as directed in Note 1 to DC 7522.  These awards were both made effective as of September 28, 2010.  There is no argument or indication that the Veteran met the requirements for a 20 percent rating under DC 7522, or had loss of a creative organ prior to this date.

In June 2013, the AOJ granted service connection for cervical radiculopathy and myelopathy of the right and left upper extremities, which were for neurological complaints, assigning a 40 percent rating for the right upper extremity and a 30 percent rating for the left upper extremity, both effective as of January 19, 2005, or the entire appeal period, under DC 8510.  A 40 percent rating is warranted for moderate incomplete paralysis of the major extremity, and a 30 percent rating is warranted for moderate incomplete paralysis of the minor extremity, under this code for the upper radicular group.  See 38 C.F.R. §§ 4.123, 4.124, 4.124a, DC 8510.  There is no argument or indication that the Veteran has had severe incomplete paralysis or complete paralysis of the nerve for either upper extremity, as required for the next higher ratings under this code.  Id.  Further, there is no indication that another diagnostic code would be more appropriate or result in a higher rating.

Then, in August 2013, the AOJ granted service connection for ataxia of the right and left lower extremities, assigning a 20 percent rating each based on neurological impairment associated with the Veteran's cervical spine disability, under DC 8520.  These awards were also made effective as of January 19, 2005.  A 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve under this code.  See id.  Again, there is no argument or indication that the Veteran has had moderately severe incomplete paralysis, severe incomplete paralysis with marked muscular atrophy, or complete paralysis of this nerve for either lower extremity, as required for the next higher ratings under this code.  Id.  Further, there is no indication that another code would be more appropriate or result in a higher rating.

In August 2013, the AOJ also granted service connection for left and right knee replacement with residual arthritis, degenerative joint disease and degenerative disc disease of the lumbar spine, right and left hip strain, all effective as of January 19, 2005.  The Veteran did not appeal from the initial ratings or the effective dates assigned.  These were not objective neurological impairment contemplated by the General Rating Formula but, rather were secondary disabilities associated with the cervical spine disability.  Thus, they will not be addressed further herein.

The Veteran also argued in April 2013 that he had been "continually incapacitated" since September 1993, such that a 60 percent rating was warranted under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula).  

The IVDS formula provides for a 40 percent rating where there are incapacitating episodes with a total duration of at least four weeks but less than six weeks during the past 12 months, or a maximum 60 percent rating if there are at least six weeks total duration of incapacitating episodes during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See DC 5243, Note (1).  

The IVDS Formula is an alternative way to rate spinal disabilities to the General Rating Formula; the formula that results in the highest overall rating when all disabilities are combined should be used.  38 C.F.R. § 4.71a, Preliminary Notes to General Rating Formula and DC 5243.  In this case, as discussed above, the Veteran has already been awarded separate disability ratings for his cervical disc disease and associated objective neurological impairment in the upper and lower extremities under the General Rating Formula, which combine to at least 60 percent since January 19, 2005, or the entire period on appeal.  Thus, it would be impermissible pyramiding to assign a higher rating under the IVDS Formula.  38 C.F.R. § 4.14.  Moreover, although he has had significant impairment due to limitation of motion of the cervical spine and neurological symptoms, this is not the same as incapacitation for the purposes of these rating criteria.  See DC 5243, Note (1).  

All potentially applicable diagnostic codes have been considered to determine the appropriate rating for the Veteran's cervical spine.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  His symptomatology remained relatively stable during the course of the appeal, and any decreases or increases in severity were not sufficient for a higher rating for the reasons discussed above.  Thus, staged ratings are not warranted.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).  

The Veteran referred to the provisions for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) in his April 2013 arguments; however, he indicated that he believed such a rating was warranted based on impairment of earning capacity and inability to work due to the cervical spine.  The Veteran has already been awarded a TDIU, which is a 100 percent rating based on unemployability, due to his cervical spine disability and associated complications, under 38 C.F.R. § 4.16, effective for the entire period on appeal.  The reference to interference with employment in § 3.321 is for a different purpose; it is intended to compensate for symptoms that are not otherwise contemplated under the schedular rating criteria.  The Veteran's symptoms of pain and decreased range of motion of the cervical spine are expressly contemplated by the rating criteria for the spine, and he has been assigned separate ratings for his other symptomatology, including neurological impairment in all four extremities, erectile dysfunction, and other secondary disabilities.  The Veteran's claim for sleep apnea as secondary to the cervical spine disability is being referred to the AOJ for appropriate action.  Thus, the rating schedule is adequate to rate the Veteran's disability, and he does not have an exceptional or unusual disability picture.  Moreover, the high ratings that have been assigned for his cervical spine and associated disabilities account for the level of his impairment of earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Referral for consideration of an extra-schedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

Further, applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no symptoms of the disability on appeal that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate for a disability that can be attributed only to the combined effect of multiple conditions.  Cf. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

As noted above, the Veteran has already been awarded a TDIU due to his inability to work as a result of his service-connected disabilities, effective since January 19, 2005, or the entire appeal period.  He has also been awarded SMC based on the statutory housebound criteria, due to having one 100 percent rating (TDIU or otherwise) and separate disability or disabilities rated at 60 percent or more for multiple periods on appeal.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The preponderance of the evidence is against a higher initial rating for any period on appeal.  Reasonable doubt does not arise, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 C.F.R. § 4.3.  


ORDER


Entitlement to an initial rating greater than 30 percent for cervical disc disease, status post discectomy with C6-7 fusion, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


